232 Ga. 188 (1974)
205 S.E.2d 854
DUNBAR
v.
GREEN.
28704.
Supreme Court of Georgia.
Argued March 11, 1974.
Decided April 30, 1974.
Harrison & Garner, G. Hughel Harrison, for appellant.
Martin, Snow, Grant & Napier, Cubbedge Snow, Lewis, Rozier & Hitchcock, Louis Rozier, for appellees.
JORDAN, Justice.
This case has been here before. For a review of the facts and issues see Dunbar v. Green, 229 Ga. 829 (194 SE2d 435).
This appeal arises from the dismissal by the trial court of the appeal due to appellant's failure to file for an extension of time for filing the transcript of the trial proceedings.
The original notice of appeal was filed on April 17, 1973. On May 8, 1973, the appellant, by order of the court, got an extension for filing the transcript. On July 13, 1973, a second order was signed by the trial judge extending the time further for filing the transcript until September 1, 1973. This date came and no transcript was filed and there were no orders extending the time for filing. The appellees filed a motion to dismiss the appeal on November 14, 1973, and said motion was sustained by the trial judge on November 30, 1973. Held:
Code Ann. § 6-804 clearly states the manner in *189 which extensions of time for filing the transcript are to be handled. After making two requests for extensions, both of which were granted, appellant now claims that there was no further extension due to the failure of the court reporter to apply for one. The burden is on the appellant to request an extension. Fahrig v. Garrett, 224 Ga. 817 (2) (165 SE2d 126). This burden cannot be shifted to the court reporter. The trial court did not abuse its discretion in dismissing appellant's appeal pursuant to Code Ann. § 6-809 (b).
Judgment affirmed. All the Justices concur.